              Case 6:20-bk-06537-KSJ        Doc 18     Filed 03/02/21     Page 1 of 3




                                       ORDERED.
         Dated: March 02, 2021




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
                                     www.flmb.uscourt.gov

In re:                                            Case No. 6:20-bk-06537-KSJ
                                                  Chapter 7
William Eugene Phelps
Lillian Bertha Phelps


          Debtor.              /

ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO RETAIN BK GLOBAL
      REAL ESTATE SERVICES AND CENTURY 21 CARIOTI TO PROCURE
     CONSENTED PUBLIC SALE PURSUANT TO 11 U.S.C. §§327, 328 AND 330

          THIS CASE came on for consideration without hearing on the Trustee’s Application to

Retain BK Global Real Estate Services and Century 21 CARIOTI upon the Notice and Application

of Dennis D. Kennedy, the trustee in the above-captioned case (“Trustee”), to retain BK Global Real

Estate Services and Century 21 Carioti to Procure Consented Public Sale pursuant to 11 U.S.C.

§§327, 328 and 330 (“Application”) [Docket No. 17], the Court concludes that BK Global Real

Estate Services and Century 21 Carioti do not hold or represent any interest adverse to the estate and

are disinterested persons within the meaning of Section 101(14) of the Bankruptcy Code. The Court

further concludes that BK Global Real Estate Services and Century 21 Carioti are qualified to

represent the Trustee and that the Court’s authorization of their employment is in the best interest of

the estate.
             Case 6:20-bk-06537-KSJ           Doc 18     Filed 03/02/21      Page 2 of 3




        Accordingly, it is

        ORDERED the application is Granted and the Court approves the retention of BK Global

Real Estate Services and Century 21 Carioti to sell real property located at 992 Willow Run Ln

Winter Springs, FL 32708.

        IT IS FURTHER ORDERED All compensation authorized is subject to provisions of Section

330 of the Bankruptcy Code.



Trustee Dennis D. Kennedy is directed to serve a copy of this order on interested parties who are non-CM/ECF
users and file a proof of service within three days of entry of the order.




                                                     2
Case 6:20-bk-06537-KSJ   Doc 18   Filed 03/02/21   Page 3 of 3




                              3
